UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-5271



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SAMUEL JAMES CRENSHAW,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry F. Floyd, District Judge.
(8:05-cr-1278)


Submitted: May 25, 2007                        Decided:   July 6, 2007


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin T. Stepp, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Maxwell Barnes Cauthen III, OFFICE
OF THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Samuel James Crenshaw pled guilty pursuant to a plea

agreement to possessing a firearm and ammunition, having been

convicted of a misdemeanor crime of domestic violence in violation

of 18 U.S.C.A. §§ 922(g)(9) and 924(a)(2) & (e), and possession of

a firearm silencer not registered to him in violation of 26 U.S.C.

§§ 5841, 5861(d), and 5871.        The district court sentenced him to

fifteen months in prison. Crenshaw appealed, and counsel has filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

finding   no   meritorious   issues     for   appeal   but   discussing     the

adequacy of the Fed. R. Crim. P. 11 hearing and the reasonableness

of his sentence.     Crenshaw was informed of his right to file a pro

se supplemental brief; however, he has not done so.                Finding no

reversible error, we affirm.

            Because Crenshaw did not move in the district court to

withdraw his guilty plea, his challenge to the adequacy of the Fed.

R. Crim. P. 11 hearing is reviewed for plain error.                See United

States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002) (holding that

“plain    error   analysis   is   the   proper   standard    for   review   of

forfeited error in the Rule 11 context”). We conclude the district

court fully complied with the mandates of Rule 11 in accepting

Crenshaw’s guilty plea.

            After United States v. Booker, 543 U.S. 220 (2005), this

court reviews a sentence to determine whether the district court

has correctly calculated the advisory guidelines range and has
considered the range, as well as the factors set out § 3553(a), and

whether the sentence is reasonable.   United States v. Hughes, 401

F.3d 540, 546 (4th Cir. 2005).    A sentence within the properly

calculated advisory guidelines range is presumptively reasonable.

United States v. Green, 436 F.3d 449, 457 (4th Cir.), cert. denied,

126 S. Ct. 2309 (2006).     We conclude Crenshaw’s sentence was

presumptively reasonable because the district court sentenced him

to the lowest sentence within the correctly calculated guidelines

range and below the statutory maximum after considering the factors

in § 3553(a).

          In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.      We

therefore affirm Crenshaw’s conviction and sentence.    This court

requires that counsel inform Crenshaw, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Crenshaw requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.    Counsel’s

motion must state that a copy thereof was served on Crenshaw.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -